DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Claim Interpretation
	Applicant's arguments have been fully considered and are persuasive.
	Examiner understands that the invention comprises providing a flow of gas across the build bed via a stream inlet and an outlet arranged on a common frame. The stream outlet refers to a supply of gas from a source (see “adjust a defined (chemical) composition of the gas stream for or in a specific region inside the process chamber” at [0016] of the published specification). Accordingly a person of skill in the art would understand that the claim terms refer to a supply of gas and outlet; definite technical features. 
35 U.S.C. § 112 Rejections
	Applicant's arguments have been fully considered and are persuasive.
35 U.S.C. § 103 Rejections
Syassen (US 20140140882 A1) and further in view of McAlea (US 20100155985 A1)
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 16-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMurtry (US 20190184463 A1) and further in view of Syassen (US 20140140882 A1)
	In reference to claim 16, McMurtry discloses an apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material on a build plane by an energy source (“a working area, a high energy beam for consolidating material deposited in the working area in layers” [Abstract]. See Fig 1, shown below), the apparatus comprising:

    PNG
    media_image1.png
    1105
    2000
    media_image1.png
    Greyscale

a process chamber (“build chamber” [abstract]. Fig 1 element 101); 
a stream generating device comprising a stream generating unit, the stream generating unit comprising a stream intake and a stream outlet arranged on a common frame, wherein the stream generating unit-that generates a gas stream that exits the stream outlet inside the process chamber, and wherein the stream generating unit is moveable relative to the build plane (“a flow device for generating a gas flow across at least a part of the working area from a gas inlet to a gas outlet” [Abstract]; “the nozzle 112 and exhaust 110 are mounted on a guide 120” [0069]; see elements 110-113 and 118-120 in Fig 1; Fig 3-4 and 7-15, which show the stream generating device arranged on a common frame
Also see [0004-0005] explaining that “During the melting or sintering process, debris (e.g. condensate, unsolidified particles of powder etc.) is produced within the build chamber. It is known to introduce a gas flow through the build chamber in an attempt to remove debris from the chamber in the gas flow.”); and, 

McMurtry further describes that the atmosphere contained in the build chamber should be inert [0076], locating certain elements outside of the chamber reduces the occurrence of disrupting the inertness of the build chamber, and that the build chamber has a door [0068]. McMurtry does not explain how the chamber is filled with inert gas to begin with.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, atmosphere control in SLS (Abstract, Fig 1), Syassen discloses 
a “gas supply system 15, the gas venting system 16 and the detector 17 are operatively coupled to the control unit 18 such that in operation the control unit 18” [0055]…“This allows for an automatic control of the gas atmosphere by the control unit 18.” [0056]
Syassen explains that gas control allows for providing “controlled amounts of particular reactive gases can be mixed with an inert gas, such as argon, which reactive 
“Oxygen and nitrogen are particular examples of reactive gases which are suitable for influencing the material properties of specific materials” [0030].
The combination would be achievable by adapting the control unit of McMurtry to control the gas composition by integrating the gas supply and control means thereof as taught by Syassen in to the apparatus of McMurtry by connecting the “a gas supply system adapted for introducing gas into the chamber” [0037] of Syassen to the stream generating device of McMurtry. For example, an oxygen tank could be connected to a valve controlled by the control unit. This is the same as the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to adapt the control unit to be connected with the stream generating device to that control at least one parameter relating to a composition of the gas stream of the stream generating device.
A person having ordinary skill in the art would have been specifically motivated to adapt the control unit to be connected with the stream generating device to that control at least one parameter relating to a composition of the gas stream of the stream generating device in order to charge the build chamber with inert gas as required by McMurtry and to provide the ability to adjust the gas composition during the build process by adding amounts of particular reactive gases (“controlled amounts of particular reactive gases can be mixed with an inert gas, such as argon, which reactive gases have a controlled impact on the material properties of the respective layers, such 
	In reference to claim 17-19, the combination discloses the apparatus as in claim 16.
 	The cited prior art discloses the same structure as claimed and would be capable of performing the claimed intended uses.
	Furthermore, Syassen specifically teaches using the apparatus to control a concentration of a chemical composition of the gas stream and/or spatially [0019].
	In reference to claim 20-21, the combination discloses the apparatus as in claim 16.
 	The cited prior art discloses the same structure as claimed and would be capable of performing the claimed intended uses.
	Furthermore, Syassen specifically teaches using the apparatus to control at least one parameter based on a particular layer of build material and differently for at least two layers of build material [0019].
	In reference to claim 22-25 and 29, the combination discloses the apparatus as in claim 16.
 	The cited prior art discloses the same structure as claimed and would be capable of performing the claimed intended uses.
	Furthermore, Syassen specifically teaches that “the composition or the pressure and composition of the gas atmosphere inside the chamber is changed in the course of 
	In reference to claim 26-27, the combination discloses the apparatus as in claim 16.
	The proposed combination adapts the control unit of McMurtry to control the gas composition by integrating the gas supply and control means thereof as taught by Syassen such as by connecting the “a gas supply system adapted for introducing gas into the chamber” [0037] of Syassen to the stream generating device of McMurtry. For example, an oxygen tank could be connected to a valve controlled by the control unit. 
	This would allow the stream generating device to add the gaseous component to the gas stream inside of the process chamber.
Furthermore, Syassen specifically teaches that “inside the chamber is controlled such that all or at least some of the different gas atmospheres comprise different oxygen and/or different nitrogen levels” [0030].
	In reference to claim 28, the combination discloses the apparatus as in claim 16.
Syassen further discloses wherein the control unit is connected with a gas sensor adapted to determine a concentration of the gas stream, and wherein the control unit controls the at least one parameter dependent on the determined concentration of the gas stream (“gas atmosphere detector system adapted for detecting the pressure, the composition or both the pressure and composition of the gas atmosphere present inside 
This would necessarily require that a gas sensor was present to monitor the gas composition to the gas. Syassen, specifically teaches that a sensor should be located in the stream. This is the same as the claimed invention. See comparison of the placement of the gas sensor (circled) in instant Fig 1 and Syassen Fig 1, shown below.

    PNG
    media_image2.png
    473
    954
    media_image2.png
    Greyscale
  
The combination would be achievable by connecting a gas sensor to the stream generating device as suggested by Syassen, e.g., as shown in Syassen’s Fig 1 by locating a sensor in the build chamber such that it could sample the stream.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the stream generating device to be connected with a gas sensor adapted to determine a concentration of the gas stream, and wherein the control unit controls the at least one parameter dependent on the concentration of the gas stream.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744